Title: To James Madison from Perrin Willis, 4 May 1816
From: Willis, Perrin
To: Madison, James


        
          Dear Sir
          Washington May 4th: 1816
        
        As circumstances rendered it necessary for you to appoint Mr Hagner Accountant of the War Department, I hope and trust some other vacancy will occur which you may deem proper to confer on me.
        My devotion to the interest of my Country during the many years I was in her service very much strengthens my claim to her patronage.
        I do not choose to follow the example set by most applicants, of dilating my pretensions; for if they require to be stated they are so unimportant as also to require embellishment. I have the honor to be with high consideration Your most Obt: Servt:
        
          Perrin Willis
        
       